On Motion of Mr. Leigh of the Complainant’s Counsel in this Cause made to this Court, that he may be at liberty to strike out the Names of James Lennox David Deas William Woodrop and William Scott Arbitrators who were made Parties Defendants in the Complainant’s Bill exhibited into this Court, The Defendants Counsel being present and consenting, It is by the Court Ordered accordingly.
Alexr Stewart Register in Chancery
Present as above.
Upon reading the humble Petition of Alexander Stewart Register of this Court, praying, for the reasons therein contained, for leave to Depute a proper person to be approved of by the Court to Assist him in Discharging the Duty of the said Office. The same was by the Court held reasonable and It is Ordered accordingly. Intr
Ordered That, for the future, The Sollicitors Attorneys and other persons having Business in the Court of Chancery Do in three Days before *513they bring any Cause or matter to be heard or Debated therein, prepare a Brief or State of such Cause or Matter which they want to have heard, or shall have to offer either upon Motion Petition Bill or any other way whatsoever, and lay the Same before the Court for their Inspection and perusal; Excepting Motions of Course which may be heard at any time sitting the Court, or before the Master when there is no Court, without Notice. (Compare order of July 27, 1763.) Intr.]